Citation Nr: 0515770	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2002, for the grant of a 10 percent rating for residuals, 
other than scars, of a shell fragment wound of the right 
heel.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which assigned a separate 
10 percent rating for residuals, other than scars, of a shell 
fragment wound (SFW) of the right heel.  The veteran appealed 
for an earlier effective date.

The Board denied the claim in September 2004.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  On March 17, 2005, 
the Court vacated the Board's decision and remanded the case 
to the Board for readjudication in compliance with directives 
specified in a joint motion.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA), as 
he was notified of the evidence needed to substantiate his 
claim, apprised of whose responsibility - his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of his appeal 
has been obtained.

2.  In an October 1967 rating decision, the veteran was 
granted service connection for scar residuals of a shell 
fragment wound and assigned a 10 percent disability 
evaluation effective October 1, 1967.

3.  In a January 1969 decision, the Board denied a disability 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the right heel, and the Board notified the 
veteran of that decision that same month.

4.  In April 1983, the RO issued a rating decision also 
denying the veteran an increased disability evaluation for 
scar residuals of a shell fragment wound of the right heel.

5.  The veteran submitted another claim for an increased 
disability evaluation for his service-connected residuals of 
a shell fragment wound of the right heel on December 10, 
2002.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than December 10, 2002 for the assignment of a separate 10 
percent disability evaluation for residuals, other than 
scars, of a shell fragment wound of the right heel.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in January 2003, prior to the June 
2003 rating decision being appealed.  

The Court has held that the VCAA applies to earlier effective 
date claims, and that it may require VA to notify the 
claimant that evidence of an earlier filed claim is necessary 
to substantiate the claim.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).  Following the Court's decision in this 
case, VA's General Counsel (GC) issued a precedential 
opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), concluding that:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.



In the body of this opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD, GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) do not apply.

Applicable statutes, regulations, and precedent opinions of 
the GC, as chief legal officer of the Department, bind the 
Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (2004).

If VA fails to inform the veteran regarding what information 
and evidence is necessary to substantiate the claim, VA must 
demonstrate there was clearly no prejudice to the appellant 
based on any failure to give such notice.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 26-28, (U.S. Vet. App. 
April 14, 2005).  Here, the veteran has provided evidence and 
argument discussing why he believes certain medical documents 
demonstrated that he was entitled to an increased rating and, 
by extrapolation, a resulting earlier effective date.  
Thus, he clearly was not prejudiced - even assuming, for the 
sake of argument, his VCAA notice was inadequate.  Finally, 
in a letter recently received in May 2005 through his 
representative, he stated that he had no further evidence to 
submit.

Consequently, there is no evidence or argument missing from 
the record that must be part of it for the veteran to prevail 
on this claim.  VAOPGCPREC 7-2004.  For these reasons, 
further VCAA notice is not required.

II.  Factual Background

The veteran was granted service connection for scar residuals 
of a shell fragment wound of the right heel in an October 
1967 rating decision.  A 10 percent disability evaluation was 
assigned effective October 1967, and he appealed for a higher 
rating.  During the course of his appeal, a June 1968 rating 
decision confirmed and continued his 10 percent disability 
evaluation.  And in a January 1969 decision, the Board denied 
a disability evaluation in excess of 10 percent.  The Board 
relied on August 1967 and May 1968 VA examination reports, 
which indicated the veteran had complained of pain, that his 
scars were sensitive to touch, but that his feet were without 
limitation of motion or other evidence of an abnormality.  
The May 1968 examination report diagnosed residuals of a 
shell fragment wound of the right foot, healed.

In April 1983, following another VA examination, the RO 
issued a rating decision confirming and continuing the 10 
percent disability evaluation for the veteran's scar residual 
of a shell fragment wound of the right heel.  The RO relied 
on a March 1983 examination report, which showed a well-
healed linear scar over the right Achilles area.  

On December 10, 2002, the veteran submitted a claim for an 
increased disability evaluation, and in a January 6, 2003 
statement, his representative also requested a higher rating 
for the residuals of the shell fragment wound of the right 
heel.

Later in January 2003, the veteran was afforded a VA 
examination to assess the severity of his disability.  He 
complained of right heel pain upon extended standing, 
driving, or walking and increased sensitivity of the right 
heel.  Physical examination showed that, upon walking 10 
feet, the veteran did not have an abnormal gait, obvious 
deformities, abnormal shoe wear.  Upon walking an additional 
10 feet, though, the veteran had a slightly abnormal gait, 
with a limp that favored the left side.  The right heel was 
scarred on the lateral aspect, indented from the surface, and 
tender to palpation.  There was no swelling or redness.  He 
was able to flex his right foot from 0 to 20 degrees, perform 
plantar flexion was from 0 to 45 degrees, and do circular 
range of motion with some discomfort to the right heel area.  
He also could rock from his toes back onto his heels, with 
discomfort of the right foot when back on his heels.  
Inversion and eversion were performed, with discomfort to the 
right heel.  There was no abnormality of the Achilles tendon, 
muscle atrophy, or pes planus.  X-rays were negative for 
evidence of a fracture or dislocation of the right foot, and 
showed minimal ossification of the Achilles' tendon insertion 
at the posterior margin of the right calcaneus.  The 
diagnosis was status post shrapnel fragment wound to the 
right heel with residual pain.



Following the VA examination, a February 2003 rating decision 
granted the veteran service connection for a through and 
through right heel wound and assigned a 10 percent disability 
evaluation effective December 10, 2002.  The rating decision 
also denied a disability evaluation in excess of 10 percent 
for scar residuals of the shell fragment wound of the right 
heel.  The veteran submitted a timely notice of disagreement 
(NOD) to initiate an appeal contesting the effective date 
assigned for the muscle injury of the right heel.

In an April 2003 rating decision, the RO proposed severing 
service connection for the right heel wound on the basis that 
the veteran's January 2003 VA examination did not show that 
he actually had a muscle injury of the right foot and, thus, 
the 10 percent disability evaluation assigned for the non- 
existent muscle injury was improperly granted.  He disagreed 
with the decision.

Nevertheless, in a June 2003 rating decision, the RO severed 
service connection for a muscle injury of the right foot, but 
also assigned a separate 10 percent rating for residuals, 
other than scars, of the shell fragment wound to the right 
heel effective December 10, 2002.  The veteran's 
representative, in a July 2003 NOD, indicated that whether 
the veteran was issued a separate disability evaluation for 
the residuals of the shell fragment wound of the right heel, 
other than scars, or granted service connection for a muscle 
injury was irrelevant as the issue is whether he is entitled 
to an earlier effective date for the 10 percent disability 
evaluation assigned.  In response, the RO provided a 
statement of the case (SOC) in July 2003 on the issue of 
entitlement to an earlier effective date for the 10 percent 
evaluation for the residuals, other than scars, of the shell 
fragment wound of the right heel.  And the veteran perfected 
his appeal to the Board on this issue by submitting a timely 
substantive appeal (VA Form 9).  A supplemental SOC (SSOC) 
also was issued in July 2003, following the submission of a 
private medical record, which stated the veteran could have 
an autonomic nerve dystrophy - a disease associated with 
shell fragment wounds of the heel that could account for the 
pain and discomfort that he experiences.



III.  Governing Laws, Regulations and Legal Analysis

Inasmuch as the veteran does not appear to have disagreed 
with the propriety of the severance of service connection, 
the Board agrees that the issue currently at hand is whether 
he is entitled to an effective date prior to December 10, 
2002, for the 10 percent rating for residuals, other than 
scars, of the shell fragment wound to his right heel.  Thus, 
the Board will only address this issue.  38 C.F.R. § 20.200 
(2004).

The veteran and his representative maintain that the veteran 
is entitled to the 10 percent evaluation apart from the 10 
percent evaluation for the scar, effective from separation 
from service, because he has consistently complained of pain 
since sustaining the wound in service.  The veteran 
reiterated this as recently as April 2005, after the Court 
sent his case back to the Board for readjudication in 
compliance with the directives specified in the joint motion.

The statutory and regulatory guidelines for determininig an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  Nonetheless, under VA laws and 
regulations, it is possible to have an increased rating one 
year prior to the date of the claim.  In cases involving a 
claim for higher compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from that date; otherwise, the effective date 
is the date the claim is received.  See 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).  See 
also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-
98 (Sept. 23, 1998).

So in determining the appropriate effective date, there are 
two important considerations.  First, it must be decided when 
the claim was received.  Second, it must be decided when an 
increase in disability occurred.

The primary basis of the joint motion, and the resulting 
Court order vacating the Board's prior decision, was that the 
Court has held that all of the evidence of record should be 
considered when determining the appropriate effective date - 
not just the evidence within the one-year window preceding 
the date of receipt of the claim.  See Hazan v. Gober, 10 
Vet. App. 511, 521-22 (1992).  It is obvious that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, 
under section 5110(b)(2), "the only cognizable 'increase' for 
this purpose is one to the next disability level" provided by 
law for the particular disability).  Thus, determining 
whether an effective date assigned for an increased rating is 
correct or proper under the law requires (1) a determination 
of the date of the receipt of the claim for the increased 
rating as well as (2) a review of all the evidence of record 
to determine when an increase in disability was 
"ascertainable."  Hazan, 10 Vet. App. at 521.  In Hazan, 
the Court held that a prior Board decision as to the degree 
of disability does not bar consideration of earlier evidence 
as to the effective date of a post-Board decision increase, 
even though any effective date awarded cannot be earlier than 
the decision of the Board.  Hazan, 10 Vet. App. at 520.  But 
while Hazan holds that VA is to consider all the evidence 
when determining the date that an ascertainable increase 
occurred, it specifically held that an increase cannot be 
based solely upon evidence that was previously considered 
in an increased-rating claim, and the veteran is collaterally 
estopped from relitigating the same issue based upon the same 
evidence.  Id.

In this particular case at hand, there is no additional 
evidence that was not considered at the time of the Board's 
January 1969 decision or at the time of the unappealed April 
1983 RO decision, which did not assign an increased rating 
for the condition.  Moreover, the veteran does not contend 
otherwise.



The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim can be from a claimant, 
his or her duly appointed representative, a Member of 
Congress, or a person acting as next friend of the claimant, 
so long as it identifies the benefit sought.  See 38 C.F.R. § 
3.155(a).

Based on the evidence and procedural history discussed above, 
the Board finds that the effective date of December 10, 2002, 
for the grant of a separate 10 percent rating for residuals, 
other than scars, of the shell fragment wound of the right 
heel is correct under the circumstances of this particular 
case since this was the date the veteran's claim for an 
increased evaluation was received by the RO.  Therefore, 
considering all the evidence of record, it was not factually 
ascertainable that an increase or separate rating was 
"ascertainable" prior to that date.  Hazan, 10 Vet. App. at 
521.  The Board is mindful of his requests for an effective 
date retroactive to October 1967, but points out that he did 
not file a new claim for an increased disability evaluation 
prior to December 10, 2002.  The Board also realizes the 
representative asserts the veteran should be entitled to an 
effective date retroactive to October 1967 because his 
subjective complaints of pain have continued from that time 
to the present.  But the date of entitlement to an award of 
benefits is not necessarily the same as the date entitled to 
a certain rating.  See, e.g., Meeks v. West, 216 F.3d 1363 
(Fed. Cir. 2000).  Moreover, this contention notwithstanding, 
the medical evidence from 1967 and 1968 does not show the 
veteran had objectively confirmed manifestations of pain and 
impaired gait, like during his more recent January 2003 VA 
examination, which the RO relied on in granting him a 
separate 10 percent disability evaluation.  In addition, a 
March 1983 VA examination failed to note any residuals of his 
service-connected condition.



The veteran did not report that he had received any medical 
treatment or evaluation for his right heel, which is not 
already of record and did not provide any medical evidence 
indicating he met the relevant rating criteria for an 
increased evaluation beginning earlier than December 10, 
2001.  On the contrary, the earliest medical evidence of 
record indicating that he met the criteria for an additional 
10 percent disability evaluation was his January 2003 VA 
examination, which occurred over a month after his claim for 
an increase was received by the RO.  The letter from his 
private physician, specifically cited in the joint motion and 
by the Court as grounds for vacating the Board's prior 
decision, indicated the possibility of an autonomic nerve 
dystrophy - a disease associated with shell fragment wounds 
of the heel.  But bare in mind this letter was written in 
July 2003, so not until after the December 10, 2002, claim 
for a higher rating.  And this private physician did not 
indicate he had ever evaluated or treated the veteran before 
submitting the statement; indeed, the letter is actually an 
e-mail from him to the veteran's designated representative, 
the Military Order of the Purple Heart.  So no 
earlier medical records could or can be obtained from this 
private physician.  Consequently, the effective date of 
December 10, 2002, as determined by the RO, is correct since 
this is the date the RO received the claim for a higher 
rating.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an effective date prior to 
December 10, 2002, for the assignment of a separate 10 
percent disability evaluation for the residuals, other than 
scars, of the shell fragment wound of his right heel.  
Therefore, his claim must be denied because the benefit-of-
the-doubt rule is inapplicable.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an effective date earlier than December 10, 
2002, for the grant of a separate 10 percent disability 
evaluation for residuals, other than scars, of a 
shell fragment wound of the right heel is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


